

110 HR 5841 IH: Food Recovery Act of 2020
U.S. House of Representatives
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5841IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2020Ms. Pingree introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Ways and Means, Education and Labor, Energy and Commerce, Oversight and Reform, and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo decrease the incidence of food waste, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Food Recovery Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definition of Secretary.Title I—FarmsSec. 101. Use of Rural Energy for America Program to reduce food and crop waste.Sec. 102. Farm storage facility loan program.Sec. 103. Composting as conservation practice.Sec. 104. Study and report on methods to decrease incidence of food waste.Title II—Retail and restaurantsSec. 201. Good Samaritan food donation.Sec. 202. Report on food donation by retail food stores.Sec. 203. Use of Commodity Credit Corporation funds to cover Emergency Food Assistance Program storage and distribution costs.Sec. 204. Expansion of charitable deduction for contributions of food inventory.Title III—Schools and other institutionsSec. 301. Amendments to Federal Food Donation Act.Sec. 302. School Food Recovery Program.Sec. 303. Food and agriculture service learning program.Sec. 304. Modification of National School Lunch Program procurement requirements to encourage purchase of lower-price, nonstandard-size or -shape produce.Title IV—Food Date LabelingSec. 401. Short title.Sec. 402. Definitions.Sec. 403. Quality dates and discard dates.Sec. 404. Misbranding.Sec. 405. Regulations.Sec. 406. Delayed applicability.Title V—Consumers and local infrastructureSec. 501. Support for national media campaigns to decrease incidence of food waste.Sec. 502. Increase in resources for community facilities loans directed at composting and anaerobic digestion food waste-to-energy operations.Sec. 503. Expansion of rural utilities service water and waste disposal program to provide loans and grants for rural communities to adapt waste disposal facilities to incorporate anaerobic digestion food waste-to-energy operations.Sec. 504. Grants for composting and anaerobic digestion food waste-to-energy projects.Sec. 505. Government Accountability Office audit.Sec. 506. Food waste recovery transportation grants.Sec. 507. Food waste research program.Sec. 508. Grants to research centers or non-profit organizations.2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of Agriculture.IFarms101.Use of Rural Energy for America Program to reduce food and crop waste(a)Requirements relating to installation of anaerobic digestersSection 9007(c) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107(c)) is amended by adding at the end the following:(5)Requirements relating to installation of anaerobic digestersIn the case of a loan guarantee or grant provided under this subsection to an agricultural producer or rural small business to support the installation of an anaerobic digester that will use food waste in addition to manure to produce renewable energy, the Secretary shall obtain from the recipient of the loan guarantee or grant—(A)a written commitment that the recipient has read and agrees to comply with the Food Recovery Hierarchy of the Environmental Protection Agency, particularly as applied to apparently wholesome food (as defined in section 22(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1791(b))) that may be provided to, or received by, the recipient; and(B)a written end-product recycling plan that provides for the beneficial use of the material resulting from the anaerobic digester, in a manner that meets all applicable Federal, State, Tribal, and local laws safeguarding human health and the environment..(b)FundingSection 9007(g)(1) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107(g)(1)) is amended—(1)in subparagraph (D), by striking and at the end;(2)in subparagraph (E), by striking fiscal year 2014 and each fiscal year thereafter. and inserting each of fiscal years 2014 through 2020; and; and(3)by adding at the end the following:(F)$70,000,000 for fiscal year 2021 and each fiscal year thereafter, of which not less than $20,000,000 shall be reserved for use for loan guarantees and grants described in subsection (c)(5)..102.Farm storage facility loan programSection 1614(a) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8789(a)) is amended by striking to construct or upgrade storage and handling facilities and inserting to acquire, construct, or upgrade storage, handling, and transportation facilities, which may include refrigerated vehicles to improve storage and marketing and other means to reduce food waste,.103.Composting as conservation practice(a)DefinitionsSection 1201(a) of the Food Security Act of 1985 (16 U.S.C. 3801(a)) is amended—(1)by redesignating paragraphs (3) through (27) as paragraphs (4) through (28), respectively; and(2)by inserting after paragraph (2) the following:(3)Composting practiceThe term composting practice means—(A)an activity (including an activity that does not require the use of a composting facility) to produce compost from organic waste that is—(i)generated on a farm; or(ii)brought to a farm from the nearby community; and(B)the use of compost on a farm to improve water retention and soil health, subject to the condition that such a use shall be in compliance with applicable Federal, State, Tribal, and local laws..(b)Conservation stewardship programSection 1238D(2)(B)(i) of the Food Security Act of 1985 (16 U.S.C. 3838d(2)(B)(i)) is amended by inserting and composting practices after agriculture drainage management systems.(c)Environmental quality incentives programSection 1240A(4)(A)(ii) of the Food Security Act of 1985 (16 U.S.C. 3839aa–1(4)(A)(ii)) is amended by inserting , including composting practices before the semicolon at the end.(d)Delivery of technical assistanceSection 1242(h) of the Food Security Act of 1985 (16 U.S.C. 3842(h)) is amended by adding at the end the following:(4)Development of composting practice standardIn addition to conducting a review of any composting facilities practice standard under this subsection, the Secretary shall develop and implement a composting practice standard..104.Study and report on methods to decrease incidence of food waste(a)Definition of agricultural productIn this section, the term agricultural product has the meaning given the term agricultural products in section 207 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1626).(b)StudyThe Secretary shall conduct a study regarding—(1)new technologies to increase the period during which an agricultural product may be stored before the agricultural product is considered adulterated under State or Federal law; and(2)a method to measure the quantity of agricultural product that is not harvested or sent to market each year by the farms that produce the agricultural product.(c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report that includes—(1)the results of the study conducted under subsection (b); and(2)the recommendations of the Secretary with respect to methods of decreasing the incidence of food waste.IIRetail and restaurants201.Good Samaritan food donation(a)In generalThe Bill Emerson Good Samaritan Food Donation Act (42 U.S.C. 1791) is amended—(1)in subsection (b)—(A)in paragraph (1)—(i)by striking quality and labeling and inserting safety and safety-related labeling; and(ii)by inserting passage of a date on a date label, after surplus,;(B)in paragraph (2)—(i)by striking quality and labeling and inserting safety and safety-related labeling; and(ii)by inserting passage of a date on a date label, after surplus,;(C)in paragraph (3), by striking not required to give anything of monetary value and inserting not required to give anything of monetary value or charged a good Samaritan reduced price;(D)by redesignating paragraphs (6), (7), (8), (9), and (10) as paragraphs (7), (8), (9), (10), and (11), respectively; and(E)by inserting after paragraph (5) the following:(6)Good samaritan reduced priceThe term good Samaritan reduced price means the price of an apparently wholesome food or an apparently fit grocery product that is an amount not greater than the cost of handling, administering, and distributing the apparently wholesome food or apparently fit grocery product.; and(2)in subsection (c)—(A)in paragraph (1), by inserting or sells at a good Samaritan reduced price after donates in good faith;(B)in paragraph (2), by inserting or from a sale at a good Samaritan reduced price after donation in good faith;(C)by redesignating paragraph (3) as paragraph (4);(D)by inserting after paragraph (2) the following:(3)Direct donations to needy individuals(A)In generalA qualified direct donor described in subparagraph (B) shall not be subject to civil or criminal liability arising from the nature, age, packaging, or condition of apparently wholesome food or an apparently fit grocery product that the qualified direct donor donates in good faith or sells at a good Samaritan reduced price to a needy individual.(B)Qualified direct donor describedA qualified direct donor referred to in subparagraph (A) is a retail grocer, wholesaler, agricultural producer, restaurant, caterer, school food authority, or institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)).; and(E)in paragraph (4) (as redesignated by subparagraph (C)), by striking Paragraphs (1) and (2) and inserting Paragraphs (1), (2), and (3).(b)Regulations; guidanceNot later than 180 days after the date of enactment of this Act, the Secretary shall—(1)in consultation with the Secretary of Health and Human Services, issue regulations with respect to the safety and safety-related labeling standards of an apparently wholesome food and an apparently fit grocery product under the Bill Emerson Good Samaritan Food Donation Act (42 U.S.C. 1791) (as amended by subsection (a));(2)promote awareness of food donation under that Act (as amended by subsection (a)); and(3)issue guidance with respect to the amendments made by subsection (a).202.Report on food donation by retail food storesNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the recommendations of the Secretary with respect to methods of increasing food donation by retail food stores, as defined by the Secretary.203.Use of Commodity Credit Corporation funds to cover Emergency Food Assistance Program storage and distribution costsSection 204 of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7508) is amended—(1)by striking the section designation and heading and all that follows through available to the States in the first sentence of subsection (a)(1) and inserting the following:204.Funds for State storage and distribution costs(a)Authorization(1)Processing, storage, transport, and distribution(A)In generalUsing funds of the Commodity Credit Corporation, the Secretary shall make available to the States $100,000,000 for fiscal year 2021 and each fiscal year thereafter;(2)in subsection (a)(1)—(A)in the second sentence, by striking Funds appropriated and inserting the following:(B)Method of allocationFunds made available; and(B)in the third sentence, by striking If a State and inserting the following:(C)Unused fundsIf a State; and(3)in subsection (b)—(A)by striking (b) The value and inserting the following:(b)TreatmentThe value; and(B)by striking appropriations made or authorized under this section and inserting amounts made available under subsection (a)(1).204.Expansion of charitable deduction for contributions of food inventory(a)Nonprofit retail salesSection 170(e)(3)(C) of the Internal Revenue Code of 1986 is amended by adding at the end the following new clause:(vii)Nonprofit retail saleFor purposes of clause (i), a charitable contribution of food includes a contribution to or for the use of an organization described in subsection (c) that is a food bank, food pantry, soup kitchen, or other similar organization which holds such food for nonprofit retail sale. For purposes of the preceding sentence, the terms food bank, food pantry, and soup kitchen have the meanings given such terms by section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501)..(b)Effective dateExcept as otherwise provided in this subsection, the amendment made by this section shall apply to contributions made after the date of the enactment of this Act, in taxable years ending after such date.IIISchools and other institutions301.Amendments to Federal Food Donation Act(a)PurposeSection 2 of the Federal Food Donation Act of 2008 (Public Law 110–247; 42 U.S.C. 1792 note) is amended by striking encourage and inserting require.(b)DefinitionsSection 3 of the Federal Food Donation Act of 2008 (Public Law 110–247; 42 U.S.C. 1792 note) is amended—(1)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and(2)by inserting after paragraph (2) the following:(3)Executive agencyThe term executive agency has the meaning given the term in section 133 of title 41, United States Code..(c)Report on food waste by certain Federal contractorsSection 4 of the Federal Food Donation Act of 2008 (Public Law 110–247; 42 U.S.C. 1792) is amended—(1)by amending subsection (a) to read as follows: (a)In general(1)RequirementNot later than 180 days after the date of enactment of the Act, the Federal Acquisition Regulation issued in accordance with section 1121 of title 41, United States Code, shall be revised to provide that, except as provided in paragraph (2), all contracts of more than $10,000 for the provision, service, or sale of food in the United States, or for the lease or rental of Federal property to a private entity for events at which food is provided in the United States, shall include a clause that—(A)requires the donation of excess, apparently wholesome food to nonprofit organizations that provide assistance to food-insecure people in the United States; (B)states the terms and conditions described in subsection (b); and(C)requires the annual submission, in a form and manner specified by the executive agency awarding the contract, of the report described in subsection (d).(2)ExceptionParagraph (1) shall not apply to a contract with an executive agency that has issued a regulation in effect on the date of enactment of the Act that prohibits a donation described in paragraph (1)(A).;(2)by adding at the end the following new subsections:(c)Application to Congress(1)ContractsThis Act shall apply to the House of Representatives and to contracts entered into by the House of Representatives, and to the Senate and to contracts entered into by the Senate, in the same manner and to the same extent as this Act applies to an executive agency and to contracts entered into by an executive agency.(2)AdministrationFor purposes of carrying out paragraph (1)—(A)the Chief Administrative Officer of the House of Representatives shall be considered to be the head of the House of Representatives; and(B)the Secretary of the Senate shall be considered to be the head of the Senate.(d)Data; reports(1)Report describedThe report described in this subsection, with respect to a contract described in subsection (a) entered into by a contractor and an executive agency, is a report from the contractor to the executive agency that describes, for each month of performance of the contract during the year covered by the report, the weight of apparently wholesome food that was, pursuant to the contract, disposed of in each of the following manners:(A)DonationDonation by the contractor pursuant to this Act (organized by the name of the organization receiving such food).(B)CompostingComposting or other recycling by the contractor.(C)DiscardingDiscarding by the contractor (organized by the reason such food was so discarded).(2)Reports to OMBNot later than 30 days after the date that an executive agency receives a report pursuant to paragraph (1)(C), the agency shall submit a copy of the report to the Director of the Office of Management and Budget.(3)Reports to CongressThe Director of the Office of Management and Budget shall submit to Congress an annual report aggregating the information in the reports received pursuant to paragraph (2) during the year covered by the report..(d)Authorization of appropriationsThe Federal Food Donation Act of 2008 (42 U.S.C. 1792) is amended by adding at the end the following:5.Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Agriculture to carry out this Act $10,000,000 for fiscal year 2021 and each fiscal year thereafter..302.School Food Recovery Program(a)School food waste reduction grant programSection 18 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended by inserting before subsection (b) the following:(a)School food waste reduction grant program(1)Grant program established(A)In generalThe Secretary shall carry out a program to make grants, on a competitive basis, to eligible local educational agencies to carry out food waste measurement and reporting, prevention, education, and reduction projects.(B)Regional balanceIn awarding grants under this subsection, the Secretary shall, to the maximum extent practicable, ensure that—(i)a grant is awarded to an eligible local educational agency in each region served by the Administrator of the Food and Nutrition Service; and(ii)equitable treatment of rural, urban, and tribal communities.(2)ApplicationTo be eligible to receive a grant under this subsection, an eligible local educational agency shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(3)PriorityIn making grants under this subsection the Secretary shall give priority to an eligible local educational agency that demonstrates in the application under paragraph (2) that such eligible local educational agency will use the grant to—(A)carry out experiential education activities that encourage children enrolled in such eligible local educational agency to participate in food waste measurement and education;(B)prioritize the best use of food in accordance with the Food Recovery Hierarchy published by the Administrator of the Environmental Protection Agency;(C)with respect to food waste prevention and reduction, collaborate with other eligible local educational agencies, tribes, nongovernmental and community-based organizations, and other community partners;(D)evaluate the activities described in subparagraphs (A) through (C) and make evaluation plans; and(E)establish a food waste measurement, prevention, and reduction project with long-term sustainability.(4)Federal share(A)In generalThe Federal share of a food waste measurement, prevention, and reduction project funded through a grant awarded under this subsection shall not exceed 75 percent of the total cost of such food waste reduction project.(B)Federal matchingAs a condition of receiving a grant under this subsection, an eligible local educational agency shall provide matching funds in the form of cash or in-kind contributions, including facilities, equipment, or services provided by State and local governments, nonprofit organizations, and private sources.(5)Use of fundsAn eligible local educational agency that receives a grant under this section shall use funds under such grant to carry out at least one of the following:(A)Planning a food waste measurement, prevention, and reduction project.(B)Carrying out activities under such a project.(C)Providing training to support such a project.(D)Purchasing equipment to support such a project.(E)Offering food waste education to students enrolled in such eligible local educational agency.(6)Evaluation(A)AgreementAs a condition of receiving a grant under this subsection, each eligible local educational agency shall agree to cooperate in an evaluation by the Secretary of the project carried out using grant funds.(B)Periodic evaluationNot later than 2 years after the date of the enactment of this paragraph and every 2 years thereafter, the Secretary shall carry out an evaluation of the grants made under this section that includes—(i)the amount of Federal funds used to carry out such grants; and(ii)an evaluation of the outcomes of the projects carried out pursuant to such grants.(7)Definition of eligible local educational agencyIn this subsection, the term eligible local educational agency means a local educational agency that participates in the school lunch program under this Act or the school breakfast program established under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773)..(b)Technical assistanceSection 21(b) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769b–1(b)) is amended—(1)in paragraph (2), by striking and at the end;(2)in paragraph (3), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(4)food waste measurement, prevention, and reduction..303.Food and agriculture service learning programSection 413 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7633) is amended—(1)in subsection (b)(4), by inserting to promote agricultural education, to raise awareness regarding the consequences of wasted food, and to encourage the implementation of food recovery initiatives to reduce the quantity of wasted food before the semicolon;(2)in subsection (c)—(A)in paragraph (2)—(i)in subparagraph (C), by striking and where food comes from; and and inserting , where food comes from, the consequences of food waste, and food recovery initiatives;;(ii)in subparagraph (D), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(E)have the capacity to carry out national or regional projects that include 2 or more States.; and(B)by adding at the end the following:(3)ReservationThe majority of the funds made available to carry out this subsection shall be reserved for projects that—(A)are larger in scale as compared to other proposed projects;(B)are national or regional in scope; and(C)include 2 or more States.; and(3)in subsection (e)(1), by striking $25,000,000, to remain available until expended and inserting $5,000,000 for each of fiscal years 2021 through 2025.304.Modification of National School Lunch Program procurement requirements to encourage purchase of lower-price, nonstandard-size or -shape produceSection 9(a)(4)(C) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(a)(4)(C)) is amended by striking clause (ii) and inserting the following:(ii)in the product specifications and practices required under clause (i), encourage State departments of agriculture and education, school food authorities, local educational agencies, and local processing entities to purchase lower-price, nonstandard-size or -shape produce to be used in school nutrition programs under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.); and.IVFood Date Labeling401.Short titleThis title may be cited as the Food Date Labeling Act of 2020.402.DefinitionsIn this title:(1)Administering SecretariesThe term administering Secretaries means—(A)the Secretary of Agriculture with respect to any product that is under the Secretary of Agriculture’s jurisdiction and is—(i)a poultry product, as defined in section 4 of the Poultry Products Inspection Act (21 U.S.C. 453);(ii)a meat food product, as defined in section 1 of the Federal Meat Inspection Act (21 U.S.C. 601); or(iii)an egg product, as defined in section 4 of the Egg Products Inspection Act (21 U.S.C. 1033); and(B)the Secretary of Health and Human Services with respect to any product that is under the Secretary of Health and Human Services’ jurisdiction and is a food (as defined in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321)).(2)Discard dateThe term discard date means a date voluntarily printed on food packaging, which signifies the end of the estimated period of shelf life under any stated storage conditions, after which the food labeler advises the product not be consumed.(3)Food labelerThe term food labeler means the producer, manufacturer, distributor, or retailer that places a date label on food packaging of a product.(4)Quality dateThe term quality date means a date voluntarily printed on food packaging that is intended to communicate to consumers the date after which—(A)the quality of the product may begin to deteriorate; but(B)the product remains apparently wholesome food (as defined in subsection (b)(2) of section 22 of the Child Nutrition Act of 1966 (42 U.S.C. 1791(b)(2)); also known as the Bill Emerson Good Samaritan Food Donation Act).403.Quality dates and discard dates(a)Quality dates(1)In generalIf a food labeler includes a quality date on food packaging, the label shall use the uniform quality date label phrase under paragraph (2).(2)Uniform phraseThe uniform quality date label phrase under this paragraph shall be BEST If Used By or, if permissible under subsection (c)(3), the standard abbreviation of BB, unless and until the administering Secretaries, acting jointly, specify through rulemaking another uniform phrase to be used for purposes of complying with paragraph (1).(3)Option of the labelerThe decisions on whether to include a quality date on food packaging and which foods should be so labeled shall be at the discretion of the food labeler.(b)Discard dates(1)In generalIf a food labeler includes a discard date on food packaging, the label shall use the uniform discard date label phrase under paragraph (2).(2)Uniform phraseThe uniform discard date label phrase under this paragraph shall be USE By or, if permissible under subsection (c)(3), the standard abbreviation of UB, unless and until the administering Secretaries, acting jointly, specify through rulemaking another uniform phrase to be used for purposes of complying with paragraph (1).(3)Option of the labelerThe decisions on whether to include a discard date on food packaging and which foods should be so labeled shall be at the discretion of the food labeler.(c)Quality date and discard date labeling(1)In generalThe quality date or discard date, as applicable, and immediately adjacent uniform quality date label phrase or discard date label phrase—(A)shall be—(i)in single easy-to-read type style; and(ii)located in a conspicuous place on the package of the food; and(B)may be on the label or, at the discretion of the food labeler, elsewhere on the package.(2)Date formatEach quality date and discard date shall be stated in terms of day and month and, as appropriate, year.(3)AbbreviationsA food labeler may use a standard abbreviation of BB and UB for the quality date and discard date, respectively, only if the food packaging is too small to include the uniform phrase described in subsection (a)(2) or (b)(2), as applicable.(4)Freeze byA food labeler may add or Freeze By following a quality date or discard date uniform phrase.(d)Infant formulaThis title and the amendments made by this title—(1)do not apply with respect to infant formula (as defined in section 201(z) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(z))); and(2)shall not be construed to affect the requirements pertaining to infant formula under section 412 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350a) and other applicable provisions of law.(e)EducationNot later than 1 year after the date of enactment of this Act, the administering Secretaries, acting jointly, shall provide consumer education and outreach on the meaning of quality date and discard date food labels.(f)Rule of construction; preemption(1)Rule of constructionNothing in this title or the amendments made by this title shall be construed to prohibit any State or political subdivision of a State from establishing or continuing in effect any requirement that prohibits the sale or donation of foods based on passage of the discard date.(2)PreemptionNo State or political subdivision of a State may establish or continue in effect any requirement that—(A)relates to the inclusion in food labeling of a quality date or a discard date that is different from or in addition to, or that is otherwise not identical with, the requirements of this title and the amendments made by this title; or(B)prohibits the sale or donation of foods based on passage of the quality date.(3)EnforcementThe administering Secretaries, acting jointly and in coordination with the Federal Trade Commission, shall ensure that the uniform quality date label phrase and uniform discard date label phrase are standardized across all food products.(4)SavingsNotwithstanding paragraph (2), nothing in this title, nor any amendment made by this title, nor any standard or requirement imposed pursuant to this title, shall be construed to preempt, displace, or supplant any State or Federal common law rights or any State or Federal statute creating a remedy for civil relief, including those for civil damage, or a penalty for criminal conduct.(g)Time temperature indicator labelsNothing in this title or the amendments made by this title shall be construed to prohibit or restrict the use of time-temperature indicator labels or similar technology that is in addition to or in lieu of any uniform quality date label phrase under subsection (a)(2) or uniform discard date label phrase under subsection (b)(2).404.Misbranding(a)FDA violationsSection 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended by adding at the end the following:(z)If it is food and its labeling is in violation of section 403 of the Food Date Labeling Act of 2020..(b)Poultry productsSection 4(h) of the Poultry Products Inspection Act (21 U.S.C. 453(h)) is amended—(1)in paragraph (11), by striking or at the end;(2)in paragraph (12), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(13)if its labeling is in violation of section 403 of the Food Date Labeling Act of 2020..(c)Meat productsSection 1(n) of the Federal Meat Inspection Act (21 U.S.C. 601(n)) is amended—(1)in paragraph (11), by striking or at the end;(2)in paragraph (12), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(13)if its labeling is in violation of section 403 of the Food Date Labeling Act of 2020..(d)Egg productsSection 7(b) of the Egg Products Inspection Act (21 U.S.C. 1036(b)) is amended in the first sentence by adding before the period at the end or if its labeling is in violation of section 403 of the Food Date Labeling Act of 2020.405.RegulationsNot later than 2 years after the date of enactment of this Act, the Secretaries, acting jointly, shall promulgate final regulations for carrying out the provisions of this title and the amendments made by this title.406.Delayed applicabilityThis title and the amendments made by this title shall apply only with respect to food products that are labeled on or after the date that is 2 years after the date of promulgation of final regulations under section 405.VConsumers and local infrastructure501.Support for national media campaigns to decrease incidence of food waste(a)In generalThe Secretary shall support national media campaigns to decrease the incidence of food waste.(b)Mandatory funding(1)In generalThe Secretary shall use $8,000,000 of funds of the Commodity Credit Corporation to carry out this section for fiscal year 2021.(2)AvailabilityFunds described in paragraph (1) shall remain available until expended.502.Increase in resources for community facilities loans directed at composting and anaerobic digestion food waste-to-energy operationsSection 306(a)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(1)) is amended by inserting after the first sentence the following: 5 percent of the amounts made available for each fiscal year for loans for essential community facilities under the preceding sentence shall be reserved for loans, in accordance with subsection (c)(2), for municipal or county composting, anaerobic digestion food waste-to-energy projects, and the conversion of animal waste products into industrial products or into raw materials that can be converted into finished products other than by anaerobic digestion or the production of bioethanol through fermentation. The Secretary shall not make or insure a loan under the preceding sentence to an entity that will use the amounts under the loan for an anaerobic digester that uses solely manure as undigested biomass, and shall give preference to loans under the preceding sentence for anaerobic digesters that use primarily nonedible food, crop waste, or nonedible food and crop waste as undigested biomass..503.Expansion of rural utilities service water and waste disposal program to provide loans and grants for rural communities to adapt waste disposal facilities to incorporate anaerobic digestion food waste-to-energy operationsSection 306 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926) is amended by inserting after subsection (b) the following:(c)Water or waste disposal loans and grants for projects To incorporate anaerobic digestion food waste-to-Energy operations in waste disposal facilities(1)In generalNotwithstanding any other provision of law, beginning in fiscal year 2021, in addition to any other amounts available for water or waste disposal loans and grants under paragraphs (1) and (2) of subsection (a), $50,000,000 of the funds of the Commodity Credit Corporation for each fiscal year shall be available for those loans and grants, of which the Secretary shall use—(A)$25,000,000 for loans, in accordance with paragraph (2), for the adaptation of waste disposal facilities to incorporate anaerobic digestion food waste-to-energy operations; and(B)$25,000,000 for grants, in accordance with paragraph (2), for the adaptation of waste disposal facilities to incorporate anaerobic digestion food waste-to-energy operations.(2)Requirements(A)In generalA loan or grant is made in accordance with this paragraph if, before making the loan or grant, the Secretary has obtained from the recipient of the loan or grant—(i)a written commitment that the recipient has read and agrees to comply with the Food Recovery Hierarchy of the Environmental Protection Agency, particularly as applied to apparently wholesome food (as defined in section 22(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1791(b))) that may be provided to or received by the recipient; and(ii)a written end-product recycling plan that provides for the beneficial use of the material resulting from any anaerobic digestion food waste-to-energy operation with respect to which the loan or grant is made, in a manner that meets all applicable Federal, State, Tribal, and local laws that protect human health and the environment.(B)LimitationA loan or grant under paragraph (1) may not be used for an anaerobic digester that uses solely manure as undigested biomass.(C)PreferenceThe Secretary shall give preference to loans and grants under paragraph (1) for anaerobic digesters that use primarily nonedible food, crop waste, or nonedible food and crop waste as undigested biomass.(3)AvailabilityFunds made available under paragraph (1) shall remain available until expended..504.Grants for composting and anaerobic digestion food waste-to-energy projects(a)In generalSubtitle G of the Solid Waste Disposal Act (42 U.S.C. 6971 et seq.) is amended by adding at the end the following:7011.Grants for composting and anaerobic digestion food waste-to-energy projects(a)GrantsThe Administrator shall establish a grant program to award grants to States and Tribes eligible to receive the grants under subsection (b)(1) to construct large-scale composting or anaerobic digestion food waste-to-energy projects.(b)Eligible States(1)EligibilityIn order to be eligible to receive a grant under this section, a State or Tribe shall—(A)have in effect a plan to limit the quantity of food waste that may be disposed of in landfills in the State or Tribe; and(B)provide to the Administrator—(i)a written commitment that the State has read and agrees to comply with the Food Recovery Hierarchy of the Environmental Protection Agency, particularly as applied to apparently wholesome food (as defined in section 22(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1791(b))) that may be provided to or received by the State; and(ii)a written end-product recycling plan that provides for the beneficial use of the material resulting from any anaerobic digestion food waste-to-energy operation with respect to which the loan or grant is made, in a manner that meets all applicable Federal, State, Tribal, and local laws that protect human health and the environment.(2)LimitationA grant under subsection (a) may not be used for an anaerobic digester that uses solely manure as undigested biomass.(3)PreferenceThe Administrator shall give preference to grants under subsection (a) for anaerobic digesters that use primarily nonedible food, crop waste, or nonedible food and crop waste as undigested biomass.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each fiscal year..(b)Clerical amendmentThe table of contents for the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) is amended by inserting after the item relating to section 7010 the following:Sec. 7011. Grants for composting and anaerobic digestion food waste-to-energy projects..505.Government Accountability Office audit(a)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States (referred to in this section as the Comptroller General) shall conduct an audit to assess estimates of postharvest food loss and waste in the United States, including estimates by the Department of Agriculture and other government, academic, and industry stakeholders.(b)RequirementsThe Comptroller General, as part of the audit conducted under subsection (a)—(1)shall—(A)assess the extent to which the estimates described in that subsection provide a valid benchmark for the amount and value of postharvest food loss and waste in the United States;(B)evaluate the reliability of the data, and the validity and accuracy of the assumptions and models, underlying the estimates; and(C)if appropriate, include recommendations to improve the estimates; and(2)if the Comptroller General determines that the estimates described in that subsection are invalid under paragraph (1)(A), may conduct an estimate of postharvest food loss and waste in the United States.506.Food waste recovery transportation grants(a)Authority To provide assistance(1)In generalFrom amounts made available to carry out this section, the Secretary of Agriculture shall make grants to assist an eligible entity with—(A)purchasing, leasing, or otherwise acquiring vehicles, including refrigerated vehicles, or other equipment to carry out activities related to food recovery;(B)reimbursing travel costs related to food recovery at the per mile rate established by the Commissioner of the Internal Revenue Service; and(C)the costs of preparing, storing, and transporting donated food.(2)LimitationAn eligible entity may only receive one grant under this section.(b)ApplicationTo be eligible to receive a grant under subsection (a), an eligible entity shall submit an application to the Secretary of Agriculture, at such time, in such manner, and containing such information as the Secretary of Agriculture may require.(c)Eligible entityTo be eligible for a grant under subsection (a), a public food program service provider, a tribal organization, or a private nonprofit entity (including a gleaner) shall—(1)have experience in the area of—(A)food recovery and distribution, particularly concerning small and medium-sized farms;(B)job training and business development activities for food-related activities in low-income communities; or(C)efforts to reduce food insecurity in the community, including food recovery and distribution, improving access to services, or coordinating services and programs; and(2)demonstrate competency to implement a project, provide fiscal accountability, collect data, and prepare reports and other necessary documentation.(d)Gleaner definedIn this section, the term gleaner has the meaning given the term in section 25(a)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2034(a)(2)).(e)Authorization of appropriationsThere is authorized to carry out this section $10,000,000 for fiscal year 2021.507.Food waste research program(a)EstablishmentThe Food Loss and Waste Reduction Liaison of the Department of Agriculture (in this section referred to as the Liaison) shall establish a partnership with 5 regional partner institutions, selected under section 4, to carry out a Food Waste Research Program (in this section referred to as the Program). (b)Food waste research program requirements(1)DutiesIn carrying out the Program, the Liaison, in partnership with the 5 regional partner institutions selected under section 4, shall—(A)plan, conduct, and arrange for public research, data, education, and recommendations within the areas of study specified in subsection (b), as such areas relate to food waste reduction and food recovery issues nationwide, regionally, and locally; (B)carry out the activities of the Program within a variety of regions in the United States, which are identified and categorized by the Liaison based on the specific food recovery and food waste reduction issues of such regions;(C)identify areas to increase efficiency in the allocation of resources, coordination, cooperation, and consolidation of efforts as they relate to local, statewide, Tribal, regional, and Federal food recovery and food waste reduction efforts;(D)create a Program website, as described in subsection (d), to disseminate information to the public; and(E)collaborate with other colleges, universities, and nonprofit organizations in the regions selected by the Liaison that have demonstrated capability for research, information dissemination, and professional training in order to develop regional networks that are knowledgeable in food waste reduction issues. (2)Areas of StudyIn carrying out the duties listed in subsection (a), the Liaison and the regional partner institutions shall consider the following areas of study: (A)Reducing the volume of surplus food produced.(B)Feeding individuals in need to utilize excess food, including through the use of donations of surplus food.(C)Diverting food unusable for purposes of paragraph (2) to feed animals.(D)Utilizing food waste to create renewable energy sources. (E)Composting food waste to create nutrient rich soil.(F)Diminishing the deposits of food waste in landfills and reducing the incineration of food waste.(3)Use of Funds(A)In GeneralThe Liaison may make funds available under this section to improve the facilities of the regional partner institutions to a level that meets the requirements of the role of a regional partner institution.(B)PlanA regional partner institution may not receive any funding for any facility upgrade under paragraph (1), unless—(i)the regional partner institution submits to the Liaison a plan detailing the type of facility construction or improvements to take place (including any land acquisition, engineering, design, and staffing and equipment needs, in addition to other information as required by the Liaison); and(ii)the Liaison approves such plan. (C)Non-Federal Cost Share for Facility ImprovementA regional partner institutions shall be required to provide at least a 20 percent non-Federal cost share for facility improvement or construction projects pursued by a regional partner institution under paragraph (1).(D)Matching Funds for Operating ExpensesA regional partner institution shall be required to provide at least a 30 percent non-Federal cost share for all Program operating expenses related to such regional partner institution.(E)Wage Rate RequirementsA construction activity carried out pursuant to this section shall meet Federal prevailing wage requirements as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of subtitle II of title 40, United States Code, (commonly referred to as the Davis-Bacon Act).(4)Food waste research program websiteThe Liaison shall establish a website that shall contain at least the following information:(A)Key findings and best practices.(B)A list of collaborations and partnerships carried out pursuant to this section.(C)Annual reports and other pertinent information on the duties of the Program.(D)The location and contact information for regional partner institutions.(E)Federal, State, local, and regionally specific public research, data, education, and policy recommendations that shall be updated in a timely manner with new information.(F)Tools for tracking reduction efforts and measuring food waste production.(c)Selection of regional partner institutions(1)In generalNot later than 180 days after the date of the enactment of this section, the Liaison shall select 5 regional partner institutions to partner with to carry out the requirements of the Program under section 3.(2)Criteria for Regional Partner InstitutionsIn making a selection under subsection (a), the Liaison shall select an institution of higher education that—(A)has a focus or expertise in at least one of the areas of study described in section 3(b); (B)has the ability to plan, conduct, and arrange for public research, data, education, and recommendations related to food waste reduction and the areas of study described in section 3(b);(C)can assist the Liaison in fulfilling the duties listed in section 3(a);(D)can contribute the required non-Federal funding to maintain a regional partner institution center; and(E)satisfies any other criteria determined by the Liaison.(3)Eligible sub-awardeesA State, Tribal, or local government, local educational agency, agricultural or commodity organization, farmer, or other organization focused on food waste prevention may serve as an eligible sub-awardee of a regional partner institution if the entity meets the requirements of paragraphs (1) through (3) of subsection (b) of this section.(4)Employment statusMembers of regional partner institutions shall not be considered Federal employees for any purpose. (d)Collaboration with Federal, regional, State, Tribal, and local governments and organizationsThe Liaison, in conjunction with the 5 regional partner institutions selected under section 4 shall collaborate and share best practices on regional, State, Tribal, and locally specific food waste and food waste reduction issues with—(1)State and county governments;(2)Tribal governments; (3)units of local government;(4)local educational entities;(5)colleges and universities;(6)agricultural and commodity organizations;(7)farmers; and(8)organizations focused on food waste prevention. (e)Information collection and dissemination(1)Report of regional partner institutionsNot later than 1 year after the date of the enactment of this section, and annually thereafter, the regional partnership institutions shall submit to the Liaison a report containing the activities, partnerships, collaborations, Federal policy recommendations, previous and continuing budgets, findings, and any other applicable information carried out under the Program.(2)Liaison reportNot later than 15 months after the date of the enactment of this section, and annually thereafter, the Liaison shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate and publish on the Program website an annual report containing a compilation of the activities, partnerships, collaborations, Federal policy recommendations, previous and continuing budgets, findings, and any other applicable information relating to the Program.(3)Review of reportThe Liaison shall review the annual report from the regional partner institutions to ensure that funds are being used efficiently according to the duties of the Program and that the Program is producing utilizable public research, data, education, and recommendations related to food waste and food waste reduction issues.508.Grants to research centers or non-profit organizations(a)Grant authorityNot later than 180 days after the date of the enactment of this section, the Food Loss and Waste Reduction Liaison of the Department of Agriculture (in this section referred to as the Liaison) shall establish a grant program under which the Liaison shall make grants to eligible entities, on a competitive basis, to establish contracts or cooperative agreements described in subsection (c) of section 224 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6924(c)) with such eligible entities to carry out the duties described in subsection (b) of such section.(b)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Liaison an application at such time and in such manner as the Liaison may require.(c)CriteriaIn making grants under this section, the Liaison shall consider, with respect to each applicant, the following:(1)The alignment of food loss and recovery programs and resources developed by such applicant with the Environmental Protection Agency Food Recovery Hierarchy.(2)The ability of the facilities and resources of such applicant to develop and deliver food loss reduction and recovery programs.(3)The experience of such applicant in developing high-impact food loss reduction and recovery programs and resources at the State, Tribal, regional, or national scale.(4)Previous collaboration of such applicant with other food loss reduction and recovery focused organizations in the private, nonprofit, and government sectors.(5)Any other information that the Liaison shall require. (d)Use of fundsAn eligible entity that receives a grant under this section shall use such grant to carry out the activities described in subsection (c) of section 224 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6924(c)) to accomplish the duties described in subsection (b) of such section.(e)DurationEach grant under this section shall be for a period of 3 years.(f)Grant RenewalThe Liaison may renew a grant under this section for an additional period of 3 years.(g)Federal shareThe Federal share of a grant under this section shall not exceed 70 percent of the costs of the activities carried out under this section. (h)Report to CongressNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Liaison shall submit to Congress a report describing the activities conducted under this section and the effects of such activities on food loss and waste reduction nationally.(i)Eligible entity definedThe term eligible entity means a research center or nonprofit organization described in section 224(c) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6924(c)).